FILED
                             NOT FOR PUBLICATION                             MAR 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IWAN SUSANTO,                                    No. 08-74907

               Petitioner,                       Agency No. A096-356-425

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Iwan Susanto, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence factual findings, Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny in part and grant in part the

petition for review, and we remand.

      Susanto does not challenge the agency’s dispositive determination that his

asylum application was time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not supported by argument are deemed waived).

Accordingly, his asylum claim fails.

      Similarly, Susanto has not raised any argument challenging the agency’s

denial of his CAT claim. See id. Accordingly, his CAT claim also fails.

      With respect to withholding of removal, substantial evidence supports the

agency’s finding that Susanto’s experiences in Indonesia did not rise to the level of

persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003). In

addition, the record does not compel the conclusion that there is a pattern or

practice of persecution of Chinese Buddhists in Indonesia. See Wakkary, 558 F.3d

at 1061. However, in assessing Susanto’s risk of future persecution, the agency

did not have the benefit of our opinion in Wakkary. Accordingly, we grant the

petition with respect to Susanto’s withholding of removal claim, and we remand

for the agency to consider it under a disfavored group analysis. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).


                                          2                                      08-74907
   The government shall bear the costs for this petition for review.

   PETITION FOR REVIEW IS DENIED in part; GRANTED in part;

REMANDED.




                                      3                                08-74907